COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-160-CV
CAROLYN
DANIELS                                                             APPELLANT
                                                                                                        
                                                   V.
 
JP
MORGAN CHASE BANK AS TRUSTEE                                 APPELLEES
AND
HOMECOMINGS FINANCIAL NETWORK                                            
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On July 21, 2005, we issued a memorandum opinion and judgment
dismissing this appeal for want of prosecution because the trial court clerk
responsible for preparing the appellate record had informed this court that
appellant had not made arrangements to pay for the clerk=s record and because appellant did not timely respond to our June 27,
2005 letter informing her that she needed to make arrangements to pay for the
clerk=s record and provide this court with proof of payment.  Appellant subsequently filed a motion to
reinstate, which we construed as a motion for rehearing, explaining that she
had made numerous attempts to pay for the clerk=s record and that she was finally able to do so on July 27.  We granted her motion, withdrew our prior
opinion and judgment, and reinstated the appeal.  The reporter=s record was filed August 19, and the clerk=s record was filed August 26. 
On August 29, we informed appellant by letter that her brief was due
September 28.
On October 6, 2005, we notified appellant that her brief had not been
filed as required by rule 38.6(a).  TEX. R. APP. P. 38.6(a).  We stated that Athis appeal may be dismissed for want of prosecution@ unless appellant or any party desiring to continue the appeal filed
with the court within ten days a motion reasonably explaining appellant=s failure to file a brief and the need for an extension.  See TEX. R. APP. P. 10.5(b), 38.8(a)(1), 42.3(b). 
We have not received any response.
Because appellant has not filed a brief, nor has she reasonably
explained her failure, we dismiss the appeal for want of prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.
    
PER
CURIAM                       
PANEL
D:  LIVINGSTON, DAUPHINOT, and HOLMAN,
JJ.
 
DELIVERED:
November 23, 2005
 
 




[1]See Tex. R. App. P. 47.4.